Citation Nr: 0916432	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected left knee arthritis.  

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected left knee postoperative medial 
meniscus tear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from December 1968 
to December 1970 and from October 1990 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, continued a 10 percent 
disability rating for service-connected left knee arthritis 
and a 30 percent disability rating for service-connected left 
knee medial meniscus tear.  

In March 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing at the 
RO.  A transcript of the hearing is associated with the 
claims file.  

This appeal was previously before the Board in May 2008, at 
which time the Board remanded the appeal for additional 
evidentiary development, including scheduling the Veteran for 
a VA examination.  All requested development has been 
completed and the appeal is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  Manifestations of the left knee disability include 
degenerative arthritic changes and postoperative residuals 
associated with a medial meniscus tear.  The veteran 
experiences limitation of extension to no more than 10 
degrees, and limitation of flexion to no less than 90 
degrees, with objective evidence of painful motion and 
swelling.  
2.  Manifestations include medial joint line tenderness, 
crepitus, and no more than slight instability.  The Veteran 
describes flare-ups of pain that are related to any form of 
activity and occur from two times a week to three times a 
month.  

3.  The service-connected left knee disability affects the 
Veteran's ability to perform activities of daily living and 
work effectively, but marked interference with employment or 
the need for frequent hospitalizations is not shown.  


CONCLUSIONS OF LAW

1.  As of July 30, 2008, the schedular criteria for a 
separate 10 percent evaluation, but no higher, for limitation 
of extension of the left knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5257 (2008).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected left knee arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).

3.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected left knee postoperative 
medial meniscus tear have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in May 2008 that fully addressed all 
required notice elements, including the additional notice 
required for increased rating claims.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The letter also informed the Veteran of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim throughout the pendency of 
this appeal and been given ample time to respond, but the AOJ 
also readjudicated the case by way of an SSOC issued in 
August 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The evidentiary 
record contains VA outpatient treatment records dated from 
April 2000 to January 2009, and the Veteran was afforded VA 
examinations in October 2004, November 2005, and July 2008.  
The Veteran was also afforded an opportunity to set forth his 
contentions at the hearing before the undersigned in March 
2008.  Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for left knee arthritis was 
established in October 1997, and the RO assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5010, effective February 3, 1992.  In granting the 
initial 10 percent rating, the RO noted that X-rays conducted 
at the January 1993 VA examination revealed degenerative 
changes and that objective examination of the Veteran's left 
knee revealed evidence of painful motion with occasional 
swelling.  

In a rating decision dated November 1998, the RO granted a 
separate 10 percent rating for a left knee medial meniscus 
tear pursuant to 38 C.F.R. § 4.71a, DC 5299-5257, effective 
February 3, 1992.  A 20 percent rating was assigned from May 
18, 1998.  In making this determination, the RO noted that 
the May 1998 VA examination report showed the Veteran 
complained of occasional giving out secondary to pain, 
although there was no objective evidence of instability in 
his left knee.  The RO also noted that a June 1998 magnetic 
resonance imaging (MRI) revealed evidence of a small to 
moderate transverse tear of the posterior horn of the medial 
meniscus in the left knee, with effusion.  In granting the 
separate disability rating, the RO noted that the separate 
rating included those symptoms not considered under the 
arthritis diagnostic code, including giving out, effusion, 
and the Veteran's functional loss.  

The evidence shows the Veteran underwent a left knee 
meniscectomy in March 2001.  Based on this evidence, the RO 
granted a temporary total rating of 100 percent from March 
30, 2001, pursuant to 38 C.F.R. § 4.30, as he required 
surgical treatment and convalescence for his service-
connected left knee medial meniscus tear.  See rating 
decision dated in July 2001.  In a rating decision dated in 
January 2002, the RO determined that an increased 30 percent 
disability rating was warranted under diagnostic code 5257 
following the temporary total rating, effective June 1, 2001.  
In granting the 30 percent rating, the RO noted the Veteran's 
complaints of painful giving way, his report of occasionally 
missing work due to his left knee, and his functional 
limitation with squatting, kneeling, and prolonged standing.  

The Veteran has asserted that his service-connected left knee 
disability, to include arthritis and postoperative residuals 
of medical meniscus tear, warrants disability ratings higher 
than 10 percent and 30 percent, respectively.  The Board will 
proceed to evaluate the Veteran's service-connected left knee 
disability under all potentially applicable diagnostic codes, 
including DCs 5010 and 5257.  Due to the similar medical 
history and evidence related to these claims, the Board will 
address them in common discussion.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis 
substantiated by x-rays will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Range of motion of the knee/leg is evaluated under 38 C.F.R. 
§ 4.71a, DCs 5260 and 5261.  Under DC 5260, a 10 percent 
rating is warranted for flexion limited to 45 degrees, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  Under DC 5261, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.  

Other impairments of the knee are evaluated under 38 C.F.R. 
§ 4.71a, DC 5257.  Under DC 5257, recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
disability rating when slight, a 20 percent disability rating 
when moderate, and a 30 percent disability rating when 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.  

As noted, the Veteran's service-connected left knee 
disability is manifested by degenerative arthritic changes 
that are confirmed by X-ray and postoperative residuals 
associated with a medial meniscus tear.  The Veteran 
complains of constant pain in his left knee joint, with 
occasional complaints of swelling and giving way.  The 
objective medical evidence of record shows intermittent 
evidence of swelling, including at the most recent VA 
examination in July 2008.  As to any instability or giving 
way in the left knee joint, the preponderance of the 
objective evidence shows stable medial and lateral collateral 
ligaments with negative anterior and posterior Drawer's test, 
negative Lachlan's test, and no varus or valgus laxity.  The 
preponderance of the evidence shows the Veteran's service-
connected left knee disability is also manifested by medial 
joint line tenderness, crepitus, and painful motion.  See VA 
examination reports dated October 2004, November 2005, and 
July 2008; see also VA outpatient treatment records dated 
from November 2001 to January 2009.  

The Veteran describes flare-ups of pain that are related to 
any form of activity, including prolonged standing or 
walking, but he has reported varying rates of occurrence, 
from two to three times a week to two to three times a month.  
See VA examination reports dated October 2004 and July 2008.  
In this regard, the Veteran has reported that his service-
connected left knee disability interferes with his ability to 
work.  While the evidence shows the Veteran has maintained 
employment at a chemical plant for more than 13 years, the 
Veteran reports that he misses work more than once a month.  
Nevertheless, he has reported that he is able to take breaks 
during the day and he is assigned to light duty during flare-
ups.  See VA examinations reports dated October 2004 and 
November 2005.  

In evaluating the Veteran's claim under DC 5010/5003, 
described above, the Board notes the evidence shows the 
Veteran has degenerative arthritis confirmed by X-ray.  See 
VA examination reports dated November 2005 and July 2008.  
When the RO assigned the initial 10 percent disability rating 
under DC 5010, the RO noted the evidence revealed painful 
motion with occasional swelling in the Veteran's left knee.  
There was no evidence that the veteran demonstrated 
limitation of extension or flexion which warranted a 
compensable disability rating under DCs 5260 and 5261.  As 
such, a 10 percent rating was assigned under DC 5010 based on 
limitation of motion objectively confirmed by painful motion 
and swelling.  Review of the evidence shows that, at the July 
2008 VA examination, the Veteran demonstrated extension 
limited to 10 degrees, which warrants a 10 percent disability 
rating under DC 5261.  Therefore, a separate 10 percent 
disability rating is assigned for limitation of extension in 
the left knee under DC 5010-5261, from July 30, 2008.  

As to any limitation of flexion in the left knee joint, the 
most recent evidence of record shows the Veteran is able to 
flex his left knee to 120 degrees.  See July 2008 VA 
examination report.  However, the Veteran was shown to 
demonstrate flexion to 90 degrees in January 2005.  See 
January 2005 VA outpatient treatment record.  The Board notes 
that, at the November 2005 VA examination, the Veteran 
demonstrated flexion to 40 degrees, but the VA examiner noted 
that range of motion testing was highly irregular in the VA 
treatment records she reviewed.  Indeed, review of the VA 
outpatient treatment records reveals the Veteran demonstrated 
flexion to 130 degrees at an outpatient visit at the VA 
Medical Center in November 2005, on the same day as the VA 
examination mentioned above.  Given the substantially 
different evidence as to the Veteran's limitation of flexion 
in his left knee on November 22, 2005, the Board ascribes 
lessened probative value to the range of motion reported in 
the November 2005 VA examination report.  

As such, the Board finds the competent and probative evidence 
of record shows the Veteran has limitation of flexion in his 
left knee to no less than 90 degrees, which is not 
compensable under DC 5260.  Nevertheless, the preponderance 
of the evidence shows the Veteran complains of pain while 
demonstrating range of motion and, as noted above, the 
objective evidence of record shows intermittent evidence of 
swelling in the Veteran's left knee.  Therefore, the 10 
percent disability rating previously assigned for limitation 
of motion objectively confirmed by painful motion and 
swelling is continued.  A disability rating higher than 10 
percent is not warranted based upon limitation of flexion as 
the preponderance of the evidence shows the Veteran has not 
demonstrated flexion in his left knee to a degree which 
warrants a compensable disability rating at any time during 
the appeal period.  

As to the remaining symptoms associated with the Veteran's 
service-connected left knee disability, including the 
residual symptoms related to the postoperative left medial 
meniscus tear, these symptoms are evaluated under the 
separate 30 percent disability rating assigned under DC 5257.  
In evaluating the Veteran's claim under DC 5257, the Board 
notes the Veteran has consistently reported experiencing 
locking and giving way in his left knee joint and the 
evidence shows the Veteran wears a brace on his left knee for 
stability.  However, as noted, the Veteran's complaints of 
instability are not supported by the preponderance of the 
objective medical evidence of record as his medial and 
lateral collateral ligaments are consistently shown as stable 
and there is no evidence of varus or valgus laxity or any 
other positive indicators of laxity in his left knee, such as 
positive drawer or Lachlan's tests.  The Board cannot 
completely discredit the Veteran's subjective complaints of 
giving way or the fact that he wears a brace on his left 
knee, despite the lack of objective clinical evidence of 
ligamentous instability or recurrent subluxation.  As such, 
the Board finds the Veteran manifests no more than slight 
instability in his left knee, which warrants no more than a 
10 percent rating under DC 5257.  

Nevertheless, as noted above, the evidence shows the Veteran 
also experiences medial joint line tenderness to palpation, 
crepitus, and stiffness in his left knee joint.  See July 
2008 VA examination report; see also VA outpatient treatment 
records dated from November 2001 to January 2009.  There is 
also evidence of a small effusion in the Veteran's left knee.  
See September 2008 MRI report.  The Veteran also reports 
flare-ups that occur regularly, which affect his ability to 
work effectively.  The Veteran has also submitted lay 
statements from his children attesting to the affects his 
service-connected left knee disability has on his activities 
of daily living.  It is clear that the Veteran's service-
connected left knee disability affects his employment and 
daily life.  Given that the Veteran manifests no more than 
slight instability in his left knee, the Board finds that any 
additional functional limitation the Veteran experiences in 
his left knee is contemplated by the 30 percent rating 
currently assigned under DC 5257.  The Board finds the 30 
percent rating encompasses any additional symptoms not 
evaluated or contemplated by the ratings assigned under the 
arthritis diagnostic codes, including his joint line 
tenderness and stiffness.  The 30 percent disability rating 
also encompasses the effects of his service-connected left 
knee disability on employment and daily life.  See Vasquez-
Flores, supra.  

In making this determination, the Board notes that there is 
no basis upon which to grant separate ratings for the 
Veteran's remaining symptoms and functional limitation.  In 
this regard, the Board has considered whether a higher, or 
even separate, disability rating may be assigned under any 
other potentially applicable diagnostic code.  However, the 
preponderance of the evidence contains no objective evidence 
of ankylosis, dislocated semilunar cartilage, malunion or 
nonunion of the tibia and fibula, or genu recurvatum 
associated with the Veteran's service-connected left knee 
disability.  As such, DCs 5256, 5258, 5262 and 5263 are not 
for application.  The Board has considered all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the medical evidence of record, the 
Board finds there are no other DCs that provide a basis to 
assign an evaluation higher than the 30 percent rating 
currently assigned.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2008) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require that one consider the Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the Veteran's left knee disability under the 
criteria of DeLuca, supra, the Board notes the Veteran has 
complained of pain while demonstrating range of motion and he 
has reported experiencing flare-ups with any type of 
activity.  While no physician has estimated the Veteran's 
functional loss due to pain, the examiner who conducted the 
July 2008 VA examination reported there were no clinical 
indications of weakened movement, premature or excess 
fatigability, or incoordination.  The examiner also noted 
there was no additional limitation of motion caused by pain, 
fatigue, or lack of endurance after repetitive motion.  
Nevertheless, the Board notes that any additional functional 
limitation due to pain or any other factor is contemplated in 
the 30 percent rating currently assigned under DC 5257.  As 
noted above, the 30 percent rating encompasses any additional 
functional limitation in the Veteran's left knee that is not 
contemplated by the separate 10 percent disability ratings 
assigned for limitation of extension and arthritis 
objectively confirmed by painful motion and swelling, 
including any affect his service-connected left knee 
disability has on employment and daily life.  As such, the 
Board finds that an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Finally, given the evidence showing that the Veteran's 
service-connected left knee disability affects his ability to 
work effectively, the Board has also considered whether the 
service-connected left knee disability warrants referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  See 38 C.F.R. § 3.321(b)(1).  However, 
after carefully reviewing the evidence, the Board finds this 
case does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  While the Veteran has reported that his service-
connected disability affects his ability to work, the 
evidence does not show that his service-connected disability 
causes marked interference with work or requires frequent 
hospitalizations.  The evidence shows the Veteran has 
maintained employment at a chemical plant for more than 13 
years and, although he reports missing work more than once a 
month, he has also reported that he is able to take breaks 
during the day and that he is assigned to light duty during 
flare-ups.  Therefore, the Board finds that submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not appropriate in this case.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence 
supports the grant of a separate 10 percent rating, but no 
higher, for limitation of extension in the left knee, as of 
July 30, 2008.  The preponderance of the evidence is against 
the grant of disability ratings higher than 10 and 30 percent 
for service-connected left knee arthritis and left knee 
postoperative medial meniscus tear, respectively.  All doubt 
has been resolved in the Veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As of July 30, 2008, entitlement to a separate 10 percent 
rating, but no higher, for limitation of extension of the 
left knee is granted, subject to the laws and regulations 
governing the payment of monetary awards.  

Entitlement to a disability rating higher than 10 percent for 
service-connected left knee arthritis is denied.

Entitlement to a disability rating higher than 30 percent for 
service-connected left knee postoperative medial meniscus 
tear is denied.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


